Order of disposition, Family Court, Bronx County (Clark V Richardson, J.), entered on or about January 20, 2006, which adjudicated appellant a juvenile delinquent, upon his admission that he committed an act which, if committed by an adult, would constitute the crime of conspiracy in the fourth degree, and placed him with the Office of Children and Family Services for a period of 18 months, unanimously affirmed, without costs.
The court properly exercised its discretion in placing appellant in a limited secure facility for up to 18 months, which was the least restrictive alternative, consistent with the needs of appellant and the protection of the community (see Matter of Katherine W., 62 NY2d 947 [1984]), particularly in light of appellant’s continuing pattern of serious misconduct. Concur—Tom, J.E, Saxe, Sweeny, Malone and Kavanagh, JJ.